DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Paterson et al. (Pub NO.: US 2020/0192447) teaches An integrated circuit has first and second domains.  The first domain has a power controller to control the power state of at least one device in the second domain based on power management signals exchanged on a power management channel between the first and second domains A reset isolation bridge is provided on the power management channel (24) between the first and second domains.  The bridge has first and second interfaces to exchange the power management signals with the first and second domains respectively.  Isolating circuitry is provided in the bridge to respond to a reset indication indicating reset of one of the first and second domains, to isolate state transitions of the power management signals at the first and second interfaces from each other. 
Gupta et al. (Pub NO. US 2016/0048155) teaches a reset gating module for receiving a generated reset signal from the reset generator and for generating a clock gating instruction in response;  and a clock gating module, operably coupled to the reset gating module, for receiving the clock gating instruction and in response, for gating the clock and generating a confirmation signal when the clock has been gated, wherein the reset gating module, upon receipt of the confirmation signal, releases the reset signal for propagation in the integrated circuit, and upon expiry of a first pre-set time period, instructs the clock gating module to re-instate the clock for at least a second pre-set time period. 
Prior art Chowdhury et al. (Pub NO. US 20140351570) teaches: A programming interface and method of operating a programming interface use a system clock input, an asynchronous reset input, and an interface control input.  The method selectively controls multiplexed coupling of a source register to a destination register and the destination register to a buffer register.  The multiplexed coupling of the destination register to the buffer register reduces the possibility of the buffer register being corrupted when an asynchronous reset signal is applied to the 
Prior art Matsuo (Pub NO. US 2016/0027484) teaches a data transfer ircuit includes: a first power domain; a nonvolatile memory configured to store first data; a holding circuit; a readout circuit configured  to read the first data from the nonvolatile memory and write the first data into the holding circuit at a time of chip reset; and a first controller configured to transfer the first data written into the holding circuit to the first power domain and make the holding circuit keep the first data at the time of chip reset, wherein the readout circuit, at a time of reset of the first power domain after the chip reset, does not read the first data from the nonvolatile memory, and the first controller transfer the first data held in the holding circuit to the first power domain 
	Interpreting the claims, in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “a control signal for controlling whether the destination circuit receives the new data value from the buffer; and wherein the reset detector comprises a resettable latch and is configured to output a signal to the reset checking logic, representative of whether a reset has been 20detected, by using a feedback path to hold a predetermined value in the resettable latch until the latch receives a reset signal, and to hold a reset value, different from the predetermined value, in the resettable latch after receiving a reset signal”. In combination with other limitation by the prior art of record (PTO-892 and 1449).	Therefore, claims 1-20 indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186